Citation Nr: 1216457	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-15 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for shrapnel wound scars of the face, arms, and legs.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to service connection for scars on the face, arms, and legs, residuals of shrapnel wounds, and granted service connection for posttraumatic stress disorder (PTSD).  A 10 percent rating was assigned for the service-connected PTSD, effective from February 7, 2008.  The Veteran appealed the denial of service connection for scars and the initial 10 percent rating assigned for PTSD.  In November 2011, the RO increased the rating for PTSD to 30 percent, effective February 7, 2008.  As this is not the highest rating available for this disability, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The issue of entitlement to service connection for residuals of shrapnel wound scars of the face, arms, and legs is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In a written statement received by the Board in December 2011, the Veteran withdrew his claim for entitlement to an initial rating in excess of 30 percent for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met with respect to the claim of entitlement to an initial rating in excess of 30 percent for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c). 

In correspondence received by VA on December 28, 2011, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn his claim as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to an initial rating in excess of 30 percent for PTSD, and it is dismissed. 


ORDER

The claim of entitlement to an initial rating in excess of 30 percent for PTSD is dismissed.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

With regard to the Veteran's claim of entitlement to service connection for shrapnel wound scars of the face, arms, and legs, the service treatment records reflect that in July 1967, the Veteran was injured on a search and destroy mission as a result of a booby trap explosion.  He incurred a wound to the left cheek from a fragment that penetrated the skin.  There was no artery or nerve involvement.  The July 1967 service treatment record notes that the Veteran underwent a removal of foreign body to the left preauricular area.  There are no further complaints or findings in the service treatment records with respect to this injury.  The August 1968 separation examination report reflects normal examination of the head, face, neck, scalp, upper extremities, and lower extremities.  The accompanying report of medical history for separation purposes reflects that the Veteran underwent shrapnel removal to the head one year earlier in Vietnam.  The Veteran received the Purple Heart in August 1967.

In his February 2008 claim, the Veteran indicated that he has scars on his face, both legs, and both arms, due to hitting a mine in Vietnam.

A May 2008 VA dermatology consult notes that the Veteran had a history of a recurrent pigmented lesion in the left infraorbital area.  The Veteran indicated that in 1996 he had the lesion biopsied and excised by a private dermatologist.  The area healed well, but in the past few years, he had noted some brown pigmentation developing around the scar area.  Physical examination revealed three tan to very dark brown areas of pigmentation surrounding the scar.  The largest pigmented lesion measured 9 millimeters (mm.) in the 11 o'clock position relative to the scar.  The impression was previous biopsy and recurrence, highly suggestive of lentigo maligna melanoma or Hutchinson's melanotic freckle.  

A July 2008 VA examination report reflects that the claims file was reviewed.  The examiner noted that the Veteran was hit by shrapnel when his unit was booby trapped in 1968.  The Veteran claimed to have scars on the right side of his face, right arm, and right leg.  He also complained of numbness on the right side of the face, as well as some itchiness in the right leg and arm.  The Veteran further stated that small pieces fall out, occasionally.  He indicated that he did not receive any current treatment for this disorder.  Examination revealed that on the right side of the face the Veteran had an elevated skin lesion, which the examiner determined was not a scar.  There were no residual scars visualized by the examiner on the right arm or right leg.  The diagnoses were right facial lesion as noted, no scars on the right side of the face, and no visualized scars on the right forearm and leg.

A December 2008 VA physician's note indicates that the Veteran was seen for follow-up visit to dermatology.  It was noted that the Veteran had a history of a recurring pigmented lesion in the left infraorbital area.  The lesion was re-biopsied and showed no melanoma.  It was noted that the Veteran had also been recently seen regarding a scar on the right cheek.  The Veteran indicated that while in Vietnam, he set off a booby trap, which resulted in multiple shrapnel wounds to the right cheek.  He stated that the shrapnel was removed through a small wound in the right cheek to minimize the scarring.  The Veteran stated he was left with this one scar, which was previously diagnosed as an "infection hair follicle."  Objective examination revealed a 5 mm. brown, macular area, inferior to a scar on the left infraorbital area.  There was a 9 mm. flesh-colored, dermal nodule which was fairly soft on the right mid to lower cheek.  The assessment was pigmented actinic keratosis and dysplastic junctional melanocytic proliferation, left infraorbital cheek; the lesion on the right cheek "could certainly" be a scar or a nevus or epidermoid cyst.

In his notice of disagreement, the Veteran complained that the VA examiner did not thoroughly examine him.  Specifically, he stated that the examiner took one minute with him and then determined that the shrapnel scar on his right cheek was an infected hair.

After reviewing the record, the Board finds that a new VA examination is necessary to fairly adjudicate the Veteran's service connection claim.  Initially, the service treatment records clearly reflect that the shrapnel fragment penetrated the Veteran's left cheek, not his right cheek as he has asserted throughout the period of the claim.  In this regard, the record reflects that the Veteran underwent a VA examination in July 2008, and it was determined by the examiner that there were no current shrapnel wound scars on the right side of the face, right arm, or right leg.  However, despite the Veteran's statements during the examination that his scars were on the right cheek, the examiner failed to address the Veteran's left cheek.  As noted above, the record reflects that the left cheek was injured by shrapnel in service, and current VA treatment records show that the Veteran has a recurrent pigmented lesion in the left infraorbital area.  The lesion has been biopsied twice and continues to cause pigmentation.  There is no medical opinion of record regarding whether the current left cheek areas of pigmentation are caused by or the result of the in-service shrapnel wound injury.  Additionally, in his February 2008 claim, the Veteran asserted that he has scars on both arms and legs.  Although he only described having scars on his right arm and leg at the July 2008 VA examination, the Veteran's left arm and left leg should also be examined for any scars.  Therefore, a remand is required in order to obtain a new VA examination with a medical opinion.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  Regardless of the Veteran's response, the RO must obtain any outstanding treatment records dating from December 2008.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA dermatology examination to determine the nature and extent of current left cheek, left arm, and/or left leg shrapnel wound scar residuals found and, if any present, whether such scar(s) was incurred in or due to his active duty service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current left cheek, left arm, and/or left leg shrapnel wound scars.  

After reviewing the evidence of record, examining the Veteran, and with consideration of the Veteran's statements, the examiner must opine as to whether any current left cheek, left arm, and/or left leg shrapnel wound scars found are etiologically related to the Veteran's active duty service, to include the July 1967 penetrating fragment wound to the left cheek.  In rendering this opinion, the examiner must specifically address the Veteran's left cheek pigmented lesion, diagnosed in December 2008 as pigmented actinic keratosis and dysplastic junctional melanocytic proliferation of the left infraorbital cheek.  

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


